Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 
 The Status of Claims:
Claims 21-40 are pending. 
Claims 21-34 are rejected. 
Claims 35-40 are withdrawn from consideration.


DETAILED ACTION
1. 	Claims 21-34 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a continuation of 17/019,428 09/14/2020 PAT 11180435, which claims benefit of 62/900,687 09/16/2019. 

             
    Drawings
3.       None.

        IDS



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s election with traverse of Group I (claims 21-34) on 1/12/2022 is acknowledged.
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected group II, there being no allowable generic or linking claim.  

Applicants argue the followings:

MPEP § 803 states: 
If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. 
Applicant respectfully submits that there will be no additional burden on the Examiner to search and examine all of the pending claims for at least the reason that both the Group I process claims and the Group II catalyst claims were searched and examined in the parent application, thus the relevant prior art has already been established. 
As provided in MPEP § 821.04, Applicant reserves the right to seek rejoinder of any non- elected claims. 

In response to applicants’ arguments, regardless of how closely each of the inventions is related to or overlapped with one and another. They are two separate inventions and they are also classified as ten distinctive classes and subclasses. 
Furthermore, the search is a burden whether or not they are so closely related to their searches due to the requirement of searching over more than hundreds of patents in each of the subclasses. Moreover, M.P.E.P. Section 808.02 gives legitimate reasons for the Examiner to insist on restriction such as the case of separate classification, which indicates that“ each distinct subject has attained recognition in the art as a separate subject for the inventive effort, and also a separate field of search .”
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II, restriction for examination purposes as indicated is proper.
Therefore, unlike applicants’ arguments, the requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claims  21, 27-29, and 18, the phrases. “ a raction product comprises”  “ the +hydrocarbon reactant comprises”, “the hydrocarbon reactant comprises methane and the alcohol compound comprises methanol”, and “the chromate compound comprises” are recited. These expressions are vague and indefinite because the term ”comprises” would mean that there’re some additional components besides the single compound; the skilled artisan in the art is unable to figure out what else is present. An appropriate correction is required.  
In claima 21,25-26,30,32,34, the phrase" at least about ” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”.     



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

5.	Claims 21-22,25-28,31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 23 of U.S. Patent No. 11, 180,435.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the species versus the genus relationship between them.
The current claims 21-22, 25-28,31, 33 do disclose the following method as shown below: 

    PNG
    media_image2.png
    650
    1264
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    1170
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    587
    1258
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    252
    1257
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    95
    1199
    media_image6.png
    Greyscale


Similarly, the claims 1,5,8 and 23 of U.S. Patent No. 11,180,435 B2 describe the followings: 

    PNG
    media_image7.png
    572
    667
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    325
    678
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    96
    699
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    215
    658
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    530
    693
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    218
    635
    media_image12.png
    Greyscale


However, the current claims differ from the U.S. Patent No. 11,180,435 B2 in that the scope of the claimed invention is broader than that of the U.S. Patent No.. he peak temperature is in a range from about 100 °C to about 500 °C. and 50°C to about 200 °C.  is also unspecified in the claims.

Even so, the specification does describe that the peak temperature in step (a)(i) and (a)(ii) and (a)(iii) is any suitable peak temperature or any peak temperature disclosed herein, e.g., from about 100° C. to about 500° C or from about 50° C. to about 200° C (see col. 46, lines 55-59). ). From this description, it is reasonable to incorporate 
 Furthermore,  the claim 1 of the U.S. Patent No. contains the limitation of 
the hydrocarbon reactant comprises a C1 to C36 linear, branched, or cyclic alkane compound can be separated into a dependent claim in order to broaden up the claimed invention..  Rearranging or dividing claims in dependent can be obvious variant over the current invention . Moreover, such limitations can be anticipated; there is very little difference as to the patentable distinction.
So, it would have been obvious to the skilled artisan to be motivated to devide the limitations of claim 1 of U.S. Patent No. into the single dependent claim in order to broaden up the particular aspect of the claimed method. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 21-23, ,25-26,29-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Awasthy et al ( Journal of the American Chemical Society / 91:4 / February 12, 1969, po.991-996) in view of Wikipedia (Ultraviolet, Dec., 2016, p.1-13) and Baker et al (The Journal of Organic Chemistry , 1968, 33, 2, p.616-618).



Applicant claims the followings:
21. (New) A process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising: (i) contacting a solid support with an inorganic chromate compound to form a supported chromium precursor; (ii) heat treating the supported chromium precursor at a peak temperature from about 50 °C to about 1000 °C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; (iii) irradiating the hydrocarbon reactant and the supported chromium catalyst with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (iv) hydrolyzing the reduced chromium catalyst to form a reaction product comprising the alcohol compound and/or the carbonyl compound.  
22. (New) The process of claim 21, wherein the inorganic chromate compound comprises potassium chromate, sodium chromate, ammonium chromate, potassium dichromate, sodium dichromate, ammonium dichromate, or any combination thereof.  
23. (New) The process of clam 21, wherein step (ii) is conducted in an oxidizing atmosphere.  
25. (New) The process of claim 21, wherein the peak temperature is in a range from about 100 0C to about 500 0C.  
26. (New) The process of claim 21, wherein the peak temperature is in a range from about 50 0C to about 200 0C.  
29. (New) The process of claim 21, wherein the hydrocarbon reactant comprises a C2 to C36 olefin compound, a C6 to C36 aromatic compound, or any combination thereof.  
30. (New) The process of claim 21, wherein: the supported chromium catalyst contains from about 0.01 to about 50 wt. % of chromium, based on the weight of the supported chromium catalyst; and the reduced chromium catalyst contains chromium having an average valence of less than or equal to about 5.25.  
32. (New) The process of claim 21, wherein: the hydrocarbon reactant and the supported chromium catalyst are irradiated with from about 50,000 to about 500,000 lux of the light beam; and the light beam comprises wavelengths above 350 nm and below 500 nm.  

 

Determination of the scope and content of the prior art

Awasthy et al discloses a process of the oxidation of olefins by chromium (VI) and further leading to the formation of dio!s and acetates (carbonyl compounds) in the followings: 
The oxidation of olefins by chromium(VI) is first order in olefin and chromium, acid catalyzed, and solvent dependent. Since the oxidation has been observed
to be accelerated by light and our preliminary measurements showed that oxidation rates of at least some olefins are increased in the presence of oxygen,
all measurements were carried out under standard conditions with the exclusion of oxygen and light. Chromic acid oxidations of olefins usually yield complex
mixtures of reaction products highly dependent on from oxidations in acetic acid solutions. the reaction conditions employed. Diols and mono-and
diacetates have been isolated besides epoxides (see page 992, the last two paragraphs at the left col)
Experimental Section
Acetic Acid. Fisher ACS reagent (99.7 %) was diluted with water to 95% (w/w).
Chromic Acid. The solutions in 95% (w/w) aqueous acetic acid were prepared from anhydrous chromium trioxide; the concentrations were determined spectrophotometrically at 350 mp.
Olefins. The gaseous olefins (ethylene, propylene, 1-butene,

from Phillips Petroleum (Research Grade, minimum
purity 99.8 mol %).(see page 995, a section of  experimental section)
The system was then filled with the olefin, the olefin pressure adjusted
to 1-1.5 cm of water above the atmospheric pressure, and the
solvent saturated for 20-25 min at 25 ± 0.1° under vigorous stirring.
The olefin content in the solution was analyzed by withdrawing
a sample of the saturated solution by a syringe and injecting a known volume into a solution of a known amount of bromine in 95% acetic acid in a 5-ml volumetric flask and determining the final bromine concentration spectrophotometrically at 450 mp (isobestic
point for Br2-Br3~). The method was checked using solutions of cyclohexene and styrene of comparable concentrations and turned to give results with an accuracy of ±5 %. (see page 995, a section of  experimental section)

    PNG
    media_image13.png
    484
    704
    media_image13.png
    Greyscale

As the intermediate chromium valence states (chromium(IV) and (V)) react faster than chromium-(VI), all information obtained from kinetic studies refers
to chromium(VI) only. Thus, unlike reaction product studies, reaction rate measurements yield results reflecting only the reactivity of chromium(VI) despite the fact that two thirds of the products are formed in subsequent reactions involving intermediate chromium valence states.

    PNG
    media_image14.png
    1044
    703
    media_image14.png
    Greyscale

(see page 992, scheme II, the first paragraph and Table 2)

The current invention, however, differs from the prior art in that contacting a chromium precursor with a solid support while heat treating at a peak temperature from about 50 0C to about 1000 0C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; the claimed use of wavelength of UV spectrum with irradiatiion from about 50,000 to about 500,000 lux of the light beam to reduce to form a reduced chromium catalyst at the irradiating step and at hydrolyzing step the hydrocarbon reactant are unspecified in the prior art.

Wikipedia teaches that Ultraviolet (UV) is an electromagnetic radiation with a wavelength from 10 nm (30 PHz) to 400 nm (750THz), shorter than that of visible light but longer than X-rays. UV radiation is present in sunlight. It is also produced by electric arcs and specialized lights such as mercury-vapor lamps, tanning lamps, and black lights. Although lacking the energy to ionize atoms, long-wavelength ultraviolet radiation can cause chemical reactions and causes many substances to glow or fluoresce. Consequently, biological effects of UV are greater than simple heating effects, and many practical applications of UV radiation derive from its interactions with organic molecules.
Furthermore, Baker et al teaches that olefins react with chromium trioxide supported on silica or silica-alumina to give oxidative cleavage of the double bond, with formation of the corresponding aldehydes and ketones as primary oxidation products. The chromium is reduced to the divalent state, apparently in a one-step process. (see abstract page )

    PNG
    media_image15.png
    587
    1157
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    445
    761
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    471
    1120
    media_image17.png
    Greyscale

(see page 617, the second and third paragraphs, table I)

    PNG
    media_image18.png
    395
    1211
    media_image18.png
    Greyscale

(see page 618, table II)



Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed irradiation from about 50,000 to about 500,000 lux of the light beam.
2. The difference between the instant application and the applied Awasthy et al art is that the Awasthy et al  does not expressly teach  the claimed chromium precursor with a solid support while heat treating at a peak temperature from about 50 0C to about 0C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state and the claimed irradiation from about 50,000 to about 500,000 lux of the light beam. The deficiencies of the Awasthy et al are cured by the Wikipedia and Baker et al partially
3. The difference between the instant application and the applied Wikipedia art is that the Wikipedia does not expressly teach the process of the oxidation of olefins by chromium (VI) and further leading to the formation of dio!s and acetates (carbonyl compounds and the claimed irradiation from about 50,000 to about 500,000 lux of the light beam The deficiencies of the Wikipedia are cured by Awasthy et al and Baker et al partially 
.4.The difference between the instant application and the applied Baker art is that the Baker does not expressly teach the claimed  irradiation step and the claimed irradiation from about 50,000 to about 500,000 lux of the light beam. The deficiencies of the Baker are cured by Wikipedia partially  .

Resolving the level of ordinary skill in the pertinent art.
With respect the lack of teaching wavelength of the UV light spectrum and the supported chromium catalyst irradiated with from about 50,000 to about 500,000 lux of the light beam, the prior art is silent about them. However, the Awasthy et al prior art does mention the use of a light can accelerate the oxidation (see page 992, left col. the third paragraph)
Furthermore, according to Wikipedia (2016, Dec.), it is a well known fact that Ultraviolet (UV) is electromagnetic radiation with wavelength from 10 nm to 400 nm,  can cause chemical reactions such as reducing the supported chromium catalyst to form a reduced chromium catalyst  as in Claim 1 (in part ) . Also, Lux is a unit of “illuminance" and is based on the eye's response to light and each wavelength is weighted based on the perception of the eye is capable of perceiving. Thus, the lux and wavelength can be closely related to each other; the degrees of the intensity of lux can be adjusted proportionally according to the intensity of the wavelength.
Therefore, the combined prior art are still relevant to the claimed invention . 

With respect the lack of teaching the claimed temperature range for the irradiating step and hydrolyzing step, the prior art is silent about them. However, in these particular steps, it is natural for the skilled artisan in the art to have assume that those steps were conducted at room temperature (250C) since the catalytic reaction is involved for the claimed process. Furthermore, the limitation with respect to a temperature or a pressure range does not impart patentability to the process when such values are those which would be determined by one of ordinary skill in the art in achieving optimum condition for the particular process. The temperature range is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the process by selecting the optimum temperature  range for the irradiating step and at hydrolyzing step during the process. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum range for the irradiating step and at hydrolyzing step during the process. This 


Considering objective evidence present in the application indicating obviousness or nonobviousness.

Awasthy expressly discloses the process of the oxidation of olefins by chromium (VI) and further leading to the formation of dio!s and acetates (carbonyl compounds)and  its oxidation process can be accelerated by the presence of  light , whereas  Wikipedia does teach that ultraviolet radiation can cause chemical reactions, which may include the reduction of the portion of  the supported chromium catalyst to form a reduced chromium catalyst. Moreover, Baker does describe the use of chromium trioxide supported on silica or silica-alumina for the oxidation of the olefins in order to form the corresponding aldehydes and ketones at a temperature of 5500C .
Both of the Awasthy and Baker processes are closely related to the oxidation process of the olefins in the presence of  a reduced chromium metal, whereas Wikipedia does point out that ultraviolet radiation can cause chemical reactions which may include reducing of the chromium metal catalyst. Moreover, Baker does offer guidance that the supported chromium catalyst can be used for the oxidation of the olefins. 
So, if the skilled artisan in the art had desired to investigate the process involved in the use of UV light spectrum optimum for the oxidation process of the olefins to Awasthy process. This is because the skilled artisan in the art would expect such combined teaching and processes to be feasible and successful as guidance as shown in the prior art.



Monwar expressly discloses the process for converting the hydrocarbon reactant ,such as methane into the alcohol compound  such as methanol and/or propionic acid or acetic acid by heat treating the supported chromium precursor at a temperature from about 850 0C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state and then irradiating the hydrocarbon reactant and the supported chromium catalyst with a light beam at a wavelength in the UV-visible spectrum and hydrolyzing the reduced chromium catalyst to form the alcohol reaction or the carbonyl compound. Although the prior art does not specify the temperature range for the irradiating step and hydrolyzing step, the temperature range is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the process by selecting the optimum temperature range for the irradiating step and at hydrolyzing step during the process. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/7/2022